IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 21, 2007
                                 No. 06-41417
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

CAROLINA SOLANO-BRISENO

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:06-CR-560


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Carolina Solano-Briseno appeals her sentence for transporting illegal
aliens for private financial gain. Solano-Briseno concedes that the district court
imposed a sentence within a properly calculated Sentencing Guidelines range,
but she argues that the sentence was an unreasonable sentence considering the
sentencing factors in 18 U.S.C. § 3553(a). When the district court imposes a
sentence within a properly calculated guideline range and gives proper weight
to the Guidelines and § 3553 factors, this court “will give great deference to that

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41417

sentence” and “will infer that the judge has considered all the factors for a fair
sentence set forth in the Guidelines.” United States v. Mares, 402 F.3d 511,
519-20 (5th Cir. 2005). A discretionary sentence imposed within a properly
calculated guideline range is presumptively reasonable. United States v. Alonzo,
435 F.3d 551, 554 (5th Cir. 2006); Rita v. United States, 127 S. Ct. 2456, 2466-68
(2007).
      On appeal, Solano-Briseno argues that the nature and circumstances of
the offense, the seriousness of the offense, the need to promote respect for the
law, the need to protect the public from harm, the need to provide her with
education or training, and the need to avoid sentencing disparity all weigh in
favor of a lesser sentence. Solano-Briseno raised these issues at sentencing and
the district court engaged in a thorough discussion of the reasons for the
sentence.   Although Solano-Briseno has put forward cogent arguments to
support her weighing of the § 3553 factors, she has not shown that the district
court’s weighing of the § 3553 factors was not proper and resulted in an
unreasonable sentence.     See Mares, 402 F.3d at 519-20.       Solano-Briseno’s
sentence is AFFIRMED.




                                        2